Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, and 11-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are indefinite because it is unclear what the skilled artisan would consider as “drying the substrate just after the rinsing”.  Specifically, what would the skilled artisan consider as “just after”?  Does the drying occur after the rinsing without any intermediate steps?  Is there a time period between the drying and rinsing step?  For examination purposes, the examiner considers drying “just after” rinsing to be open ended to include additional steps.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US2011/0143541) in view of Inaoka et al. (US2016/0289455).
Re claim 1, Ogawa et al. teach rinsing a substrate having an aspect ratio of 10 or more, paragraph 31. In reference to the limitations of 12 or more, Ogawa et al. teach 10 or more, which reads on applicant’s claimed range.  Re claims 1 and 6, Ogawa teaches treating with a wafer by rinsing with an alcohol (S106, S107).   Ogawa teaches an alcohol, and further recites an example of IPA.  However, Ogawa fails to specifically recite an alcohol having a vapor pressure of 25mmHg or less.  As argued by applicant, IPA has a vapor pressure of 32mmHg.  Inaoka et al. teach rinsing a wafer with an organic solvent, comprising an alcohol, such as ethanol, methanol, IPA, butanol (paragraph 79).  Paragraph 104 teaches propylene glycol.  It is noted, based on applicant’s specification (page 18), that butanol (also known has 1-butanol) has a vapor pressure of 4.5mmHg.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 
Re claims 1 and 13, in reference to “consisting essentially of”, it is unclear what specific ingredients or steps applicant is trying to exclude. A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format.” PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”). See also AK Steel Corp. v. Sollac, 344 F3.d 1234, 1239-1240, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also MPEP § 2111.03.
 	Applicant argues that the basic and novel characteristic is suppression of pattern collapse, but then further acknowledges on page 4 of the Remarks of 7/30/2021, that applicant’s organic solvents of 2-butanol, 1-propanol, 1-butanol, and propylene glycol suppresses pattern collages to a much greater extent.  Applicant’s remarks suggest that applicant’s organic solvents do cause pattern collapse, but the pattern collapse is suppressed to a much greater extent.  Applicant’s arguments are unpersuasive as it is not commensurate in scope with the instantly claimed invention and furthermore, the skilled artisan 
Re claim 2, refer to paragraph 31, and Figs. 4, Figs. 10C, 11B, as element 504 serve as pillars.  Re claim 3, refer to both Ogawa et al. (Steps S105, S108) and Inaoka et al (Steps S205 and S208).  Re claim 4, refer to paragraph 50 of Ogawa et al. for example.  Re claim 5, refer to paragraph 59 of Ogawa et al.  Re claim 8, Ogawa et al. teach treating a semiconductor substrate.  Re claims 11 and 12, refer to paragraph 78 and 104 of Inaoka et al.  Re claim 13, the limitations are met by Ogawa et al. as the prior art teaches the use of mixtures (paragraph 80).
Response to Arguments
The rejection of the claim, under 112, second paragraph is maintained, for the reasons recited above.
The rejection of the claims, under 35 U.S.C. 103 as being unpatentable over Ogawa et al. in view of Inaoka et al. is maintained.   Applicant argues that the basic and novel characteristic is suppression of pattern collapse, but then further acknowledges on page 4 of the Remarks of 7/30/2021, that applicant’s organic solvents of 2-butanol, 1-propanol, 1-butanol, and propylene glycol suppresses pattern collages to a much greater extent.  Applicant’s remarks suggest that applicant’s organic solvents do cause pattern collapse, but the pattern collapse is suppressed to a much greater extent.  Applicant’s arguments are unpersuasive as it is not commensurate in scope with the instantly claimed invention and furthermore, the skilled artisan would not understand what applicant considers as pattern collapse suppressed to a “much greater extent”.  In summary, applicant has not met the burden of showing how the processing steps of Ogawa et al. materially change the characteristics of applicant’s invention.  Additionally, should applicant amend the claims to include suppression of pattern collapse, applicant is directed to paragraph 102 of Inaoka et al. which teaches reduction or prevention of pattern collapse. Furthermore, applicant’s limitations of “consisting essentially of” limits the composition of rinsing liquid and not the method steps of the prior art, and therefore, applicant’s arguments directed to “suppression of pattern collapse” is unpersuasive as both claims 1 and 13 are open ended with “comprising” and not “consisting essentially of” language.  It appears that applicant is arguing “consisting essentially of” with respect to a processing step, however the “consisting essentially of” is limited to only the rinsing liquid.  Furthermore, applicant’s limitations of “consisting essentially of an organic solvent” as the rinsing liquid are met by the prior art since Ogawa teaches the rinsing liquid being an alcohol. 
Applicant further argues that “consisting essentially” of excludes water.  Applicant’s arguments are unpersuasive as step S106 of Ogawa et al. is pure alcohol, undiluted.  Furthermore, Inaoka et al. teach undiluted organic solvents such as butanol and propylene glycol.  Additionally, applicant’s amended claims do not limit or exclude additional steps, by the comprising language and therefore “drying just after rinsing” reads on step 106 of Ogawa et al. 
Applicant’s arguments directed to the contact angle are unpersuasive as it is not commensurate in scope with the instantly claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711


/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        
bsc